 


 HJ 43 ENR: Increasing the statutory limit on the public debt.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. J. RES. 43 
 
JOINT RESOLUTION 
Increasing the statutory limit on the public debt. 
 
 
That subsection (b) of section 3101 of title 31, United States Code, is amended by striking out the dollar limitation contained in such subsection and inserting in lieu thereof $9,815,000,000,000. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
